PRICE, Judge,
concurring:
Although agreeing that appellant was not denied his sixth amendment right of confrontation, I wish to expand upon my concurrence in the following respects.
In Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968), the Supreme Court ruled that the right of confrontation was denied when a codefendant’s confession implicating the defendant was admitted into evidence, if the codefendant chose not to testify. In so ruling, the Court noted that the right of cross-examination is an essential part of the right of confrontation. E. g., Barber v. Page, 390 U.S. 719, 88 S.Ct. 1318, 20 L.Ed.2d 255 (1968). The Court stated,
“Plainly, the introduction of [the codefendant’s] confession added substantial, perhaps even critical, weight to the Government’s case in a form not subject to cross-examination, since [the codefendant] did not take the stand. Petitioner thus was denied his constitutional right of confrontation.” Bruton v. United States, supra, 391 U.S. at 127-28, 88 S.Ct. at 1623.
In Nelson v. O’Neil, 402 U.S. 622, 91 S.Ct. 1723, 29 L.Ed.2d 222 (1971), a codefendant’s confession implicating the defendant as his confederate was introduced into evidence. The codefendant then took the stand, denied making any such statement and gave an account of his activities that supported the defendant’s alibi defense. In deciding that the right of confrontation was not abridged, the Supreme Court was required to overrule dictum from prior cases to the effect that the right of cross-examination is satisfied only if the witness affirms making the prior statement, whereas the right is abridged if he denies it. See Bruton v. United States, supra; Douglas v. Alabama, 380 U.S. 415, 85 *127S.Ct. 1074, 18 L.Ed.2d 984 (1965). To Illustrate the fallacy of this earlier dictum, the Court reasoned that in this particular case the defendant was benefitted more by the actions of his codefendant in denying the statement and giving favorable testimony, than if the codefendant had affirmed making the statement, which under the earlier dictum would have satisfied the right of cross-examination. The Court summarized by saying,
“The short of the matter is that, given a joint trial and a common [alibi] defense, [the codefendant’s] testimony respecting his alleged out-of-court statement was more favorable to the respondent than any that cross-examination by counsel could possibly have produced, had [the codefendant] ‘affirmed the statement as his.’ It would be unrealistic in the extreme in the circumstances here presented to hold that the respondent was denied either the opportunity or the benefit of full and effective cross-examination of [the codefendant].” Nelson v. O’Neil, supra, 402 U.S. at 629, 91 S.Ct. at 1727.
Although the above quoted language is supportive of the present holding,1 I would not restrict the instant ruling to the rationale of Nelson v. O’Neil, supra. The rationale employed in O’Neil was merely intended to illustrate the fallacy in the earlier dictum; it was not intended as a blanket test for the right of cross-examination or confrontation. Assuming, for example, that appellant’s codefendant merely affirmed the statement, or affirmed the statement and denied its veracity, but then proceeded to give testimony detrimental to appellant, would the right of confrontation then be denied? Under those circumstances, the O’Neil rationale that the testimony of the codefendant “was more favorable . . . than any that cross-examination . could possibly have produced”, would be inapplicable. Yet, *128however, the right of confrontation would be met even under those circumstances, provided the codefendant took the stand and was subject to cross-examination. See United States v. Maddox, 492 F.2d 104 (5th Cir.), cert. denied, 419 U.S. 851, 95 S.Ct. 92, 42 L.Ed.2d 82 (1974). Indeed, the O’Neil Court’s favorable discussion of California v. Green, 399 U.S. 149, 90 S.Ct. 1930, 26 L.Ed.2d 489 (1970), is supportive of this conclusion.
In Green, an individual named Porter identified the defendant as his drug supplier in his statements to police and at Green’s preliminary hearing. Upon taking the stand at Green’s subsequent trial, Porter affirmed making the prior statements, but testified that he did not know if they were true, nor did he know from whom he had purchased the drugs since he was on LSD at the time of the purchase and could not discern fact from fantasy. Porter’s earlier statements implicating Green were admitted as substantive evidence. In holding that the right of confrontation was satisfied, the Court emphasized that Porter was now available for cross-examination regarding his earlier statements.
Based upon these precedents, I would hold that the right of confrontation would be satisfied if appellant’s codefendant took the stand and was subject to cross-examination, .regardless of how beneficial or detrimental the subsequent testimony of the codefendant. The O’Neil rationale is not, and has never been, an element of the right of confrontation or cross-examination. Indeed, the Court in Nelson summarized the import of the confrontation right as follows:
“It was clear in Bruton that the ‘confrontation’ guaranteed by the Sixth and Fourteenth Amendments is confrontation at trial —that is, that the absence of the defendant at the time the codefendant allegedly made the out-of-court statement is immaterial, so long as the declarant can be cross-examined on the witness stand at trial.” Nelson v. O’Neil, supra, 402 U.S. at 626, 91 S.Ct. at 1726 (emphasis in original).
Therefore, I would affirm the judgment in the court below since appellant’s codefendant took the stand, was *129subject to cross-examination by appellant’s counsel, and the court below gave a proper cautionary instruction regarding the limited use of the evidence.

. Since appellant and his codefendant were involved in a joint trial, and since the codefendant’s testimony gave support to appellant’s claim that his statement had likewise been coerced, it can truly be said that the codefendant’s testimony “was more favorable to [appellant] than any that cross-examination by counsel could possibly have produced . . . .” Nelson v. O'Neil, supra at 629, 91 S.Ct. at 1727.